Citation Nr: 1709229	
Decision Date: 03/24/17    Archive Date: 04/07/17

DOCKET NO.  13-04 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals of a closed head injury, prior to January 25, 2014, and to a rating in excess of a combined 60 percent evaluation, with a 50 percent evaluation assigned for post-concussive headaches associated with residuals of a closed head injury and a 10 percent evaluation assigned for residuals of a closed head injury, currently effective January 25, 2014. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU), since January 25, 2014.

3.  Entitlement to a TDIU, prior to January 25, 2014.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent



ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from November 1981 to November 1989, from January 1991 to June 1991, and from July 1991 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which continued the 10 percent evaluation of closed head injury with post concussive headaches.  By way of a February 2014 rating decision, the RO assigned a 50 percent separate evaluation for the post-concussive headaches associated with residuals of a closed head injury under Diagnostic Code 8100 (the 10 percent evaluation for residuals of a closed head injury, rated under Diagnostic Code 8045, was continued). 

This claim was previously before the Board in May 2015, when the claims were remanded for additional development.  A September 2016 supplemental statement of the case was most recently issued and the case is once again before the Board.  

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The issues of entitlement to a rating in excess of 10 percent for residuals of a closed head injury, prior to January 25, 2014, and to a rating in excess of a combined 60 percent evaluation, with a 50 percent evaluation assigned for post-concussive headaches associated with residuals of a closed head injury and a 10 percent evaluation assigned for residuals of a closed head injury, currently effective January 25, 2014, and entitlement to a TDIU, prior to January 25, 2014 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Since January 25, 2014, the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

Since January 25, 2014, the criteria for a total disability rating based on individual unemployability have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

TDIU Since January 25, 2014

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2016).  

Since January 25, 2014, the Veteran is service- connected for the residuals of closed head injury (10 percent) and post-concussive headaches associated with residuals of a closed head injury (50 percent); thus, he has a 60 percent combined disability evaluation arising from the same etiology or accident.  See 38 C.F.R. § 4.16 (a)(2). He also has a noncompensable rating for a right fourth finger disability.  Since January 25, 2014, the Veteran meets the threshold criteria for consideration of a schedular TDIU.  See 38 C.F.R. § 4.16(a).

The evidence reflects that the Veteran stopped working around 2009.  See September 2016 VA Compensation and Pension Examination Social Work and Industrial Survey.  A review of the evidence reflects the significant impact his service-connected disabilities have on his ability to work.

In the September 2016 VA Compensation and Pension Examination Social Work and Industrial Survey, the examiner considered the Veteran's service-connected disabilities.  The VA examiner noted that the Veteran's injuries and medications he is taking would preclude him from obtaining gainful employment.  The Veteran reported not driving due to taking narcotics.  His daily headaches were noted to preclude him from doing sedentary work.  The VA examiner opined that in review of the Veteran's medical record it is more likely than less likely (greater than 50%) that the Veteran would not be able to obtain gainful employment due to his service-connected disabilities.  Additionally, in a January 2014 VA Residuals of Traumatic Brain Injury Examination it was noted that the Veteran's headache condition impacted his ability to work in that he could not work because of the side effects of his medications. 

In light of the Veteran's occupational background and functional limitations, and giving him the benefit of the doubt, the Board finds that the Veteran's service-connected disabilities are sufficient to render him unable to obtain and maintain any form of substantially gainful employment, since January 25, 2014, in accordance with his occupational background and education level.

Accordingly, based on all of the foregoing, the Board finds that entitlement to a TDIU, since January 25, 2014, is warranted. 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.


ORDER

Since January 25, 2014, entitlement to a TDIU is granted.


REMAND

In a January 2017 statement, the Veteran, through his agent, indicated that if his claims were unable to be fully granted, he was requesting a BVA Travel Board Hearing to discuss this appeal. 

As noted above, the Board has granted a TDIU since January 25, 2014, when the Veteran first meets the schedular requirements for a TDIU based on the current evidence.  At this point in time, after a review of the current evidence, the Board is unable to grant TDIU prior to January 25, 2014 or grant increased ratings for his service-connected post-concussive headaches associated with residuals of a closed head injury (to include an earlier effective date for the additional 50 percent rating assigned) or for his residuals of a closed head injury.  Therefore, the Board finds that the Veteran's request for a BVA Travel Board Hearing should be honored. 

A hearing before a traveling Veterans Law Judge or via videoconference must be scheduled at the RO level, and, accordingly, a remand is required.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) ("claimant has right to a hearing before [issuance] of BVA decision"); 38 C.F.R. §§ 3.103(a) and (c) (1), 19.9, 19.25, 20.700, 20.704).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing before the Board to be held at the VA Regional Office in Nashville, Tennessee, in the order the request was received.  The RO should notify the Veteran of the date and time of the hearing; a copy should be sent to his agent.  See 38 C.F.R. § 20.704(b) (2016).  After the hearing, the claims file should be returned to the Board in accordance with current appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


